DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al.1 (hereinafter “D1”).
With regard to claim 1, D1 teach system for obtaining a high-resolution image of an object, comprising: a) a red light source; b) a blue light source; c) a green light source; d) a monochrome camera; (see D1 fig. 2b, ¶ 26: red, green and blue light sources; see D2: abstract, ¶¶ 10, 37) and e) a processing unit (see D1 fig. 1, ¶ 22: processor); wherein the monochrome camera captures a red light image of the object, a blue light image of the object and a green light image of the object (see fig. 3c, ¶¶ 27, 31: sequentially acquiring red, blue and green light images using a monochrome camera; see D2 abstract, ¶ 37); and wherein the processor combines the red light image, the blue light image and the green light image into a single high-resolution image. (see fig. 3b, 3c, ¶ 32: combining the r, g, and b images to generate highly focused image; see D2 abstract, ¶ 37-38)
With regard to claim 2, D1 teach system of claim 1, wherein the surface of the object is comprised of more than one type of material. (see fig. 1, 2a, ¶ 22: wafer sample; see D2: ¶¶ 33, fig. 3: document or object scanned).
With regard to claim 3, D1 teach system of claim 1, wherein the object is a wafer or an integrated circuit (IC) package. (see D1, fig. 1, 2A, ¶¶ 22, 24: wafer sample implicitly comprising integrated circuit; see also ¶ 3).
With regard to claim 5, D1 teach system of claim 1, wherein the processor adjusts the white balance of the red light image, the blue light image and the green light image. (see ¶ 33: white balancing).
With regard to claim 6, see discussion of claim 1. The further limitation of analyzing the high resolution image for defects, see D1: abstract, fig. 3b, ¶¶ 22, 27: defect analysis.
With regard to claim 8, see claim 5. 
With regard to claim 9, D1 teach method of claim 6, wherein the surface of the object is comprised of more than one material. (see D1, fig. 1, 2A, ¶¶ 22, 24: semiconductor wafer comprising one or more films or layers). 
With regard to claim 10, see claim 3. 
With regard to claim 11, D1 teach method of claim 6, wherein the defects are irregularities and/or surface flaws on the object. (see D1: abstract, fig. 3b, ¶¶ 22, 27: defect or irregularities analysis).


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al.2 (hereinafter “D2”). 
With regard to claim 1, D1 teach system for obtaining a high-resolution image of an object, comprising: a) a red light source; b) a blue light source; c) a green light source; d) a monochrome camera; (see D2: abstract, ¶¶ 10, 37) and e) a processing unit (see D2 ¶ 29: processor); wherein the monochrome camera captures a red light image of the object, a blue light image of the object and a green light image of the object (see D2 abstract, ¶ 37); and wherein the processor combines the red light image, the blue light image and the green light image into a single high-resolution image. (see D2 abstract, ¶ 37-38)
With regard to claim 2, D1 teach system of claim 1, wherein the surface of the object is comprised of more than one type of material. (see D2: ¶¶ 33, fig. 3: document or object scanned).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
With regard to claim 4, D1 teach system of claim 1, but fail to explicitly teach wherein the processor converts the red light image, the blue light image and the green light image from RGB to HSI. However, Examiner takes Official Notice to the fact that converting between RGB and HSI is extremely well known in the art before the effective filing date and would have been particularly obvious to incorporate known teachings in to the configuration of D1 yielding predictable and enhanced results. The motivation would have been to separate image luminance from color information and it represents colors as humans would interpret colors. 
With regard to claim 7, see discussion of claim 4. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2013/0271596.
        2 US Publication No. 2010/0195168.